Citation Nr: 0312030	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a left 
heel fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION


The veteran served on active duty from October 1966 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO 
that confirmed and continued a noncompensable evaluation for 
a service-connected left heel fracture.  In February 1999, 
the veteran testified at a hearing before the undersigned 
Veterans Law Judge.

The veteran appealed the July 1997 decision to the Board, 
which the Board denied in a decision entered in April 1999.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an order dated in April 2001, the Court vacated the 
Board's April 1999 decision, and remanded the case to the 
Board for re-adjudication.  The veteran moved for 
reconsideration of the Court's action or for a panel 
decision.  His motions were denied in September 2001 and he 
moved for a full Court decision.  This motion was denied in 
November 2001 and the veteran appealed to the United States 
Court of Appeals for the Federal Circuit.  In April 2002, his 
appeal was dismissed.


REMAND

Initially, the Board notes that there have been significant 
changes in the law during the pendency of this appeal.  As 
noted in the Court's April 1999 order, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits and which information or evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the RO.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  In January 2003, the 
Board attempted to cure a procedural defect in this case by 
notifying the veteran of the enactment of the VCAA, as this 
had not been done previously.  The Board also informed the 
veteran that he had 60 days to respond to the notice.  

Despite the Board's effort at notification of the VCAA under 
38 C.F.R. § 19.9(a)(2), on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV), held that 38 C.F.R. 
§ 19.9(a)(2) (which authorized the Board to develop evidence 
on its own) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  

In the instant case, the Board's January 2003 VCAA 
notification letter is contrary to law.  Because the Federal 
Circuit invalidated 38 C.F.R. § 19.19(a)(2)(ii) (2002) 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002), as it afforded less than one year for receipt of 
additional information or evidence, the Board must remand the 
case to comply with the notice provisions contained in 38 
U.S.C.A. § 5103(a) and (b) (West 2002); see DAV supra.  

Given that recent decisions by the Court have mandated that 
VA ensure strict compliance with the provisions of the VCAA, 
it cannot be said, in this case, that VA has satisfied its 
duty to notify the veteran of what is needed to substantiate 
the claim for an increased rating.  See, e.g., Quartuccio, 16 
Vet. App. at 183.  The record does not show that the veteran 
was specifically told of the information or evidence he 
needed to submit to substantiate his claim for an increased 
rating.  Additionally, it should be pointed out that he has 
one year to submit information or evidence in response to 
such a notification.  38 U.S.C.A. § 5103(b); DAV, supra.

There are additional reasons for remand, including the need 
to obtain a VA examination.  In the representative's written 
brief presentation filed in December 2002, the representative 
argued that the March 1997 VA examination report does not 
fully reflect the current severity of the veteran's service-
connected left heel disability and requested another VA 
examination.  The veteran, through his representative, 
alleges that he experiences pain, decreased ability to walk, 
and decreased side-to-side motion.  The clear implication of 
the veteran's contentions is that he believes his disability 
has worsened since the time of his last VA examination in 
March 1997.  Under the circumstances, therefore, the duty to 
assist includes the duty to provide the veteran with a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (VA should schedule another examination where 
appellant complained of increased disability two years after 
the last examination).  Consequently, a remand is also 
required for a new VA examination.  38 C.F.R. §§ 3.327, 4.2, 
19.9 (2002).

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically informed 
of the information or evidence he needs 
to submit, and he should be told of the 
one-year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for the left heel.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of the 
veteran's service-connected left heel 
disability.  Provide the examiner with 
the following instructions:

Please determine the current severity of 
the veteran's service-connected left heel 
disability.  All indicated tests and 
studies should be conducted, including x-
ray studies.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, should be made 
available to the examiner for review.  
The examiner should make all findings 
necessary to determine the current 
severity of service-connected left heel 
disability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  All orthopedic 
dysfunction due to service-connected 
disability should be set forth in detail.  
The examiner should record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Any 
pain with motion should be noted.  The 
examiner should indicate whether the 
veteran's left heel exhibits instability, 
weakened movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
the combined effects of all of these 
problems to "moderate," or "marked" 
limitation of motion of the ankle, or to 
"moderate," "moderately severe," or 
"severe" foot injury, whichever 
description best portrays the veteran's 
overall functional disability.  If the 
veteran is examined at a point of maximum 
debility, this should be noted.  The 
examiner should specifically note his/her 
review of the claims file.

5.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the RO should re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in July 1998.  38 C.F.R. 
§ 19.31 (2002).  If the veteran does not 
appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

